Citation Nr: 0900782	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss prior to June 14, 2008, and a rating in excess of 10 
percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971 and from July 1978 to December 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for bilateral hearing loss. 

In August 2008, the RO granted a compensable rating of 10 
percent for bilateral hearing loss, effective June 14, 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The RO received the veteran's claim for an increased rating 
for bilateral hearing loss in October 2005.

In November 2005, a VA audiologist noted that the veteran was 
referred to her clinic by the veteran's primary care provider 
for a re-check of his hearing since his last VA examination 
in June 2003.  The audiologist noted that a new examination 
showed that puretone thresholds in both ears and word 
recognition in the left ear were significantly worse than 
were measured in 2003.  The audiologist provided the test 
results for word recognition but did not provide the puretone 
data in her report.  The veteran was provided VA hearing aids 
in December 2005.   

In January 2006, the veteran was tested again by a different 
VA audiologist who commented on the testing the previous 
November but did not restate the results.  New puretone 
thresholds and word recognition scores were obtained and 
noted in the report.  

In February 2006, the RO denied a compensable rating solely 
based on the January 2006 testing.  In August 2008, the RO 
granted an increased rating of 10 percent based on a VA 
audiometric examination in June 2008. 

The Board concludes that the VA audiometric examination 
report in November 2005 should have been considered in the 
adjudication of the claim for an increased rating.  However, 
the report is not adequate for rating purposes because the 
puretone threshold data was not provided.  The report 
indicates that this testing was accomplished because the 
audiologist provided qualitative assessments of the results.  

All evidence of probative value must be considered.  
38 C.F.R. § 4.6 (2008).  Accordingly, the pure tone 
thresholds must be associated with the claims folder.  In 
addition, it is noted that the veteran receives medical care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from December 23, 2005, to the present.


Accordingly, the case is REMANDED for the following action:

1.  Request from the VA audiology clinic 
at the Nashville Division of the 
Tennessee Valley VA Healthcare System the 
complete results of the veteran's 
audiometric testing performed on November 
15, 2005, including the bilateral 
puretone threshold data.  The RO should 
also associate with the file any 
additional VA medical records dating from 
December 23, 2005, to the present. 

2.  Then, readjudicate the claim for a 
compensable rating for bilateral hearing 
loss.  If the decision remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




